NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TRAVON THOMPSON,                                No. 15-55594

                Plaintiff-Appellant,            D.C. No. 5:11-cv-01535-MMM-
                                                JPR
 v.

RON HOOPS, Sheriff official and individual MEMORANDUM*
capacity; et al.,

                Defendants,

and

D. M. BOLOT, Facility Administrator
official and individual capacity; JAMES
HENNING, Facility Chaplain official and
individual capacity,

                Defendants-Appellees.



                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                          Submitted September 26, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Travon Thompson appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging violations of his right to free

exercise of religion during his pretrial detention. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      In his opening brief, Thompson failed to challenge the district court’s

summary judgment in favor of defendants, or any other district court order, and

therefore Thompson waived any such challenge. See Smith v. Marsh, 194 F.3d

1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in its opening brief

are deemed waived.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     15-55594